Citation Nr: 1213689	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  03-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral foot disability.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for schizophrenia, also claimed as psychosis.  

3.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a bunionectomy.  

4.  Whether new and material evidence has been received to reopen the claim for service connection for hallux valgus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2003, December 2009 and August 2010 rating decisions. 

In December 2005, the Board affirmed the RO's February 2003 rating decision with regard to the Veteran's claim for service connection for a bilateral foot disability.  The Veteran appealed that Board decision to the Court of Appeals for Veterans Claims (Court).  

In May 2007, the Court vacated the Board decision, and remanded the claim for action consistent with a joint motion for remand (JMR).  The Board complied with the JMR, but once again denied the Veteran's claim.  The Veteran once again appealed the Board decision. 
 
In January 2008, the Board once again denied the Veteran's claim.  The Veteran appealed that decision, and in February 2009, the Court vacated the Board decision, and returned the case to the Board for action consistent with a second JMR. 

The Board addressed the concerns expressed in the JMR, but again denied the claim in a July 2009 decision.  The Veteran appealed, and in a June 2011 memorandum decision, the Court vacated the Board decision and remanded the claim for additional consideration.

A review of the requirements of the June 2011 memorandum decision at this time is not warranted in light of the Veteran's recent request for a hearing, which must be undertaken prior to any other actions, other than those cited below.  In this regard, it is important to note that when a veteran requests a hearing before the Board the hearing is typically held prior to any other Board action to insure due process is met.  In this case, in light of the long procedural history before the Court, the Board believes it must take some limited action in this case to avoid further confusion at the RO and Court  level.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of whether new and material evidence has been presented to reopen claims of entitlement to service connection for a bilateral foot disability and for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently pending claim for service connection for a bilateral foot disability includes the issues of residuals of a bunionectomy and hallux valgus.

2.  The issue of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for a bilateral foot disability was pending before the Court when the Veteran attempted to file a new claim for the same issue in July 2009.


CONCLUSIONS OF LAW

1.  The issue of whether new and material evidence has been received to reopen the claim for service connection for residuals of a bunionectomy is dismissed.  38 U.S.C.A. § 7105 (West 2002).

2.  The issue of whether new and material evidence has been received to reopen the claim for service connection for hallux valgus is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted by the United States Court of Appeals for the Federal Circuit, it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As was briefly described in the introduction, the Veteran has been seeking service connection for a bilateral foot disability for a number of years.  

In December 2002, he filed to reopen his previously denied claim for a bilateral foot disability.  He perfected the appeal of this claim to the Board, and in December 2005, the Board denied the claim.  The Veteran appealed that decision to the Court, which vacated the Board decision, and remanded it back to the Board.  

The Board once again denied the Veteran's claim in a January 2008 decision, which the Veteran once again appealed.  The Court vacated the Board decision in February 2009, returning the case to the Board for additional adjudication.  The Board denied the claim for a third time in a July 2009 decision.  The Veteran again appealed this decision to the Court.

However, at the same time he was appealing the Board's July 2009 denial to the Court, the Veteran also filed a statement with the RO in July 2009 stating that he wanted to reopen his claim for service connection for his "bilateral foot disability", and attaching a copy of a prior JMR that addressed his claim for the bilateral foot disability which was at that moment on appeal to the Court.  In response, the RO, apparently unaware that an appeal of the denial of a claim to reopen a previously denied claim for a bilateral foot disability was still pending before the Court, issued a rating decision which found that new and material evidence had not been presented to reopen the previously denied claim of service connection for residuals of a bunionectomy and for hallux valgus.  No explanation was provided by the RO as to why it separated the Veteran's claim for a bilateral foot disability into separate issues of hallux valgus and residuals of a bunionectomy.  However, it is clear that the RO believed that such issues had been previously adjudicated in that the issues were phrased as whether new and material evidence had been presented to reopen previously denied claims for hallux valgus and for residuals of a bunionectomy.

In February 2010, notwithstanding his claims before the Veteran's Court and the Board, the Veteran filed a notice of disagreement with the December 2009 rating decision, a statement of the case was issued in December 2010, and the Veteran filed a substantive appeal in January 2011, perfecting his appeal to the Board.

However, while the RO was adjudicating this claim, the Court still retained jurisdiction over the claim, and in fact, the Court issued a memorandum decision in June 2011 vacating the Board's July 2009 decision, and remanding the issue of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for a bilateral foot disability to the Board for additional consideration. 

Because the Court had jurisdiction of this claim, it would be inappropriate for the RO to reach a decision on the issue as it would essentially result in a lower tribunal considering and possibly overruling a higher tribunal.  See Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994).  

The issue then becomes whether the adjudication of the two claims for a residuals of a bunionectomy and for hallux valgus are considered part of the same claim that is currently pending before the Court.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Board concludes that they are.  In Velez, the Court explained the adjudication of a veteran's claim for service connection for "any psychiatric disorder" included a nervous condition and PTSD.  

Here, VA has adjudicated a claim for a bilateral foot disability, which would cover both hallux valgus and for residuals of a bunionectomy.  Moreover, looking no further than the Veteran's statement which launched this second, parallel appeal, it is apparent that the claim is the same.  As noted, in July 2009, the Veteran filed a statement indicating that he wished to reopen his claim for service connection for his bilateral foot disability, and he submitted a copy of a JMR in the matter that was at that time pending before the Court to further identify the issue for which he was again seeking service connection, clearly indicating it is the same issue. 

As such, this appeal was already underway, and any new evidence that was submitted in regard to either hallux valgus or residuals of a bunionectomy could be considered by the Board in determining whether to reopen the Veteran's previously denied claim for a bilateral foot disability, which has been returned to the Board from the Court.

Velez held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter." 

In Velez, the Court held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203.  Likewise, here, the Veteran is seeking service connection for the exact same disability, as he specifically referred to it as a bilateral foot disability in his claim.

Therefore, the Board concludes that there is not a separate case or controversy with regard to the separately adjudicated claims of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for either residuals of a bunionectomy or for hallux valgus.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Because the Board already has jurisdiction over these two issues (hallux valgus and residuals of a bunionectomy), by virtue of the claim for service connection for a bilateral foot disability which is currently before it, there remain no allegations of errors of fact or law for appellate consideration with respect to these two issues.  

Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

ORDER

The claim that new and material evidence has been received to reopen the claim for service connection for residuals of a bunionectomy is dismissed.  

The claim that new and material evidence has been received to reopen the claim for service connection for hallux valgus is dismissed.  


REMAND

In March 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for schizophrenia.  This claim was denied by an August 2010 rating decision.  In January 2011, a notice of disagreement was received. 

The notice of disagreement is still pending.  It is therefore proper to remand this claim because the Veteran has not been provided a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

It is also noted that the Veteran requested a travel board hearing in February 2011 (although his previous representative had indicated a month earlier that he did not want a hearing at that time) with regard to his foot issues.  This request is still pending.  As such, the Veteran's claim must be remanded for the hearing.

Therefore, this matter is remanded for the following action:

1.  Consider the issue of whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for schizophrenia; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  

2.  Then, schedule the Veteran for a Travel Board Hearing at the Denver, Colorado RO, in the order that the request was received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


